Citation Nr: 1314793	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service, with an honorable discharge, from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged from this period of service with a 'bad conduct' discharge.  A May 1988 administrative decision ruled that the most recent discharge was a bar to VA benefits and that the Veteran was not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis of the right hip.

The appeal was remanded for additional evidentiary development in January and September 2012.


FINDINGS OF FACT

1.  In an August 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for a right hip disorder.

2.  Evidence associated with the claims file since the August 2006 Board decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a right hip disorder, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The Board's August 2006 denial of service connection for a right hip disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  As new and material evidence has not been received, the claim for service connection for a right hip disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claim for additional evidentiary development in January and September 2012.  In particular, the Board instructed the AOJ to obtain VA treatment records from the VA Medical Center (VAMC) in North Little Rock, Arkansas dated in 1994.  The RO has since obtained these records, dating from May to July 1994, and has associated them with the record.  After review of such records, the RO readjudicated the Veteran's claim in the above-referenced June 2012 and March 2013 SSOC.  The Board notes that the January 2012 Board remand also indicated the AOJ should obtain any outstanding treatment records from the Veteran's November 1982 hospitalization in Florida.  The Veteran's service treatment records include those identified treatment records. 

Thus, there is compliance with the Board's January and September 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran filed his application to reopen a previously denied claim in October 2007.  While he was provided an initial VCAA letter in March 2008, he was not provided fully adequate VCAA and Kent notice prior to the August 2008 rating decision that denied the Veteran's application to reopen a previously denied claim service connection for a right hip disorder.  However, the RO subsequently provided the Veteran with fully adequate VCAA and Kent notice in a letter dated in January 2012.  Following the provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in June 2012 and March 2013.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  Therefore, the Board finds that VA has satisfied its duty to notify.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Additionally, Social Security Administration disability records were received and associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is 'new and material,' the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

In an August 2006 decision, the Board determined that service connection was not warranted for a right hip disability.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's assertions.

The Board determined that service connection was not warranted for a right hip disorder as the evidence failed to show that the claimed disability occurred in or was caused by service or service-connected disorder.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2012); 38 C.F.R. § 3.104 (2012).

The evidence received since the August 2006 decision includes additional VA treatment records, Social Security Administration disability records, and additional statements from the Veteran.  Some of the additionally received evidence is 'new' in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claim for service connection for a right hip disorder.  The evidence added to the record does not include any indication that a current right hip disorder is related to service or to an in-service injury or disability, which was the basis for the prior determination.  While the evidence does show a worsening in the Veteran's right hip disorder, the evidence does not include a positive nexus opinion.  

Additionally, the Veteran has argued that May 2010 VA progress note included an opinion relating his hip disorder to an in-service injury.  However, the treatment record noted that the Veteran reported a 1978 injury to his left knee which affected his gait and stated the Veteran was concerned and questioning that his gait change may have eventually led to the necrosis of the right hip joint which had to be surgically replaced last year.  This simply reiterates his previously considered assertion that he experienced a left knee injury while he was on active duty which caused his current right hip disorder.  There is no opinion from the examiner in the treatment note indicating any relationship between his hip and his in-service injury.  

All other statements from the Veteran also reiterate his previously considered assertion.  As such, these statements merely reiterate contentions that were previously considered by the Board in the August 2006 decision and are not considered new or material.

In sum, the Board finds the evidence added to the claims file since the August 2006 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's claimed right hip disorder occurred in or was caused by service or service-connected disability, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection for a right hip disorder does not include new and material evidence, the appeal as to this issue must be denied.



ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip; the appeal is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


